Citation Nr: 1416872	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  09-16 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating greater than 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from February 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran had a hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of that proceeding has been associated with the Veteran's claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

The issues of entitlement to service connection for diabetic retinopathy and upper and lower extremity diabetic neuropathy have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the medical evidence of record suggests that the Veteran may have diabetic retinopathy and in an April 2013 statement the Veteran asserted that he had been diagnosed with upper and lower extremity neuropathy.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).



FINDING OF FACT

The Veteran's diabetes mellitus requires the daily use of insulin and a restricted diet, but the evidence does not show that his diabetes requires regulation of activities.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.119, DC 7913 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in May 2007 and December 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  As a result of these discussions, the Veteran submitted additional private medical evidence.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran with examination for his diabetes mellitus, type II, in September 2007.  The VA examination report is thorough and supported by outpatient treatment records.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination also discussed the impact of the disability on the Veteran's daily living.  Based on the examination and the fact there is no rule as to how current an examination must be, the Board concludes the examination in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him or her for times since filing his or her claim when his or her disability may have been more severe than at other times during the course of his or her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, a September 2007 rating decision continued the Veteran's 20 percent rating for diabetes mellitus, type II.  The Veteran claims the rating does not accurately depict the severity of his current condition.    

DC 7913 provides for ratings based on diabetes mellitus.  Diabetes that requires insulin and a restricted diet or oral hypoglycemic agents and restricted diet warrants a 20 percent evaluation.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two complications that would not be compensable if separately rated.  A 100 percent disability rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913 (2013).

Initially, the Board notes that restrictions of activities due to diabetes mellitus must be objectively confirmed.  See Camacho v. Nicholson, 21 Vet. App. 360, 265 (2007).  The pertinent inquiry, therefore, is whether there is objective and probative evidence that the Veteran's diabetes mellitus requires restricted activities warranting an increased rating.  The Board concludes there is not.

In support of his claim, the Veteran has submitted private treatment records for his diabetes mellitus.  These records show no evidence of hypoglycemia, ketoacidosis, or hypoglycemic episodes.  They also show no evidence of restricted activities due to his diabetes mellitus.  For example, in April 2007 his private treatment provider noted that the Veteran engaged in little to no exercise and indicated that he could benefit from additional weight loss and increased activity.  The treatment provider stated that the Veteran was a member of a gym with a pool and was willing to swim to get more exercise.  

The Veteran was afforded a VA examination in September 2007.  At that time, the Veteran denied a history of ketoacidosis or hypoglycemic reactions and had not required hospitalization for his diabetes.  His activities were limited somewhat by bilateral hip replacements, but not by his diabetes.  He took oral medication for his diabetes.  The Veteran had no symptoms that he attributed to his diabetes.  He reported that he was a retired postal worker.

In March 2010, his private treatment provider observed that the Veteran worked as a mechanic and had some activity on the job, but no set exercise routine.  The treatment provider recommended that the Veteran start a walking regimen, aiming for 30 minutes in the short term and 45 minutes in the long term.  Significantly, during his April 2012 Board hearing the Veteran conceded that no medical professional had recommended the restriction of any activities due to his diabetes mellitus, although there was some restriction due to bilateral hip replacements.  During his April 2012 Board hearing, the Veteran also testified that he went to scheduled medical appointments about once every three or four months, which is supported by the evidence of record.

Based on the evidence of record, the Veteran's diabetic condition does not warrant a rating greater than 20 percent pursuant to DC 7913.  Although the Veteran's diabetes requires daily insulin and a restricted diet, the objective evidence does not indicate a restriction of activities or frequent hospitalizations due to hypoglycemic reaction or ketoacidosis.  As outlined above, regulation of activities is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, DC 7913.  In this case, the September 2007 VA examiner specifically noted the Veteran had no restriction of his activities on account of his diabetes.  Indeed, private treatment providers have encouraged the Veteran to be more active, rather than restricting his activities.  During his April 2012 Board hearing the Veteran conceded that he had some restriction of activities due to bilateral hip problems, but no restrictions due to his diabetes mellitus.  The VA examiner also noted that there had been no hospitalizations due to ketoacidosis or hypoglycemic reactions and subsequent private treatment records show no evidence of hospitalization for his diabetes mellitus and have been negative for hypoglycemic reactions or ketoacidosis. 

As there is no evidence of restricted activity a higher rating is not warranted.  Moreover, there is no evidence of additional criteria potentially applicable to an increased rating, such as ketoacidosis, hypoglycemic reaction, additional periods of hospitalization, or bimonthly treatment visits.  

Evaluation of the Veteran's condition under any other DC would not warrant a higher rating in the absence of symptomatology demonstrating pertinent pathology or a more debilitating condition there under.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In regard to diabetic complications, the medical evidence indicates the Veteran's diabetes may have caused additional disabilities, to include diabetic retinopathy and upper and lower extremity diabetic neuropathy.  As discussed above, these claims are referred herein to the RO for development and adjudication.    

Accordingly, the preponderance of the evidence is against assignment of an increased disability rating for the Veteran's service-connected diabetes mellitus for any period on appeal.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected diabetes mellitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's diabetes mellitus with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports primarily the use of insulin and a restricted diet.  As discussed, these factors are fully contemplated in the Veteran's rating under DC 7913, to the extent that they are applicable to the Veteran's case.  As noted, the Veteran does not have restricted activities as a result of his diabetes mellitus.  The potentially related issues of entitlement to service connection for diabetic retinopathy and upper and lower extremity neuropathy are referred herein to the RO.  Thus, the Veteran's current schedular rating under DC 7913 is adequate to fully compensate him for his disability on appeal.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As a final matter, as the Veteran has not submitted evidence of unemployability that is related to his service-connected diabetes mellitus, and as the record does not otherwise raise the issue, the Board expressly finds that entitlement to a total disability evaluation based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an increased rating greater than 20 percent for diabetes mellitus, type II, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


